Citation Nr: 1142723	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  10-48 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied service-connection claim for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include mood disorder and depression. 


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1972 to September 1975.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of December 2008 and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

Procedural history

Service connection for PTSD was initially denied by the RO in an unappealed March 2002 rating decision.  In November 2004, the RO declined to reopen the Veteran's PTSD claim.  The Veteran appealed this determination, and the Board subsequently reopened and denied the Veteran's PTSD claim in a January 2008 decision.  As the Veteran did not appeal the Board's January 2008 decision to the Court of Appeals for Veterans Claims (the Court), the decision is final.  See 38 C.F.R. § 20.1100  (2011). 

The Veteran filed another request to reopen his service-connection claim for PTSD in April 2008.  The RO reopened the claim, and denied it on its merits in December 2008 and October 2009 rating decisions.  The Veteran specifically disagreed with the RO's October 2009 denial, and perfected an appeal as to that issue.  

The Board wishes to make clear that although the Veteran did not specifically disagree with the RO's December 2008 determination, he did in fact submit evidence in the form of updated VA treatment records within the one-year appeal period following this December 2008 denial which contained new and material evidence sufficient to again reopen his service-connection claim.  See the Veteran's September 2009 Statement in Support of Claim; see also the Veteran's August 31, 2009 VA Mental Health Outpatient Note received by VA in October 2009 [indicating a positive PTSD screen].  The Board will discuss this evidence in more detail below.  

Critically, under 38 C.F.R. § 3.156(a), "new and material evidence received prior to the expiration of the appeal period . . . will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  The RO appropriately readjudicated the Veteran's claim at the end of October 2009 following the submission of this additional evidence.  This October 2009 adjudication, in essence, reset the appeals clock and allowed the Veteran the benefit of another full year to initiate an appeal as to the denial of his April 2008 claim.  As noted above, the Veteran did so in April 2010 by filing a timely Notice of Disagreement.  

The fact that the RO interpreted the Veteran's September and October 2009 evidentiary submissions to be in connection with a new claim to reopen, rather than in connection with the Veteran's pending April 2008 claim, is of no prejudicial consequence, as the Board now confirms that both the December 2008 and October 2009 rating decisions are not yet final, and the Veteran's original claim to reopen his previously-denied service-connection claim for PTSD, received in April 2008, is currently at issue. 

The Board also adds that the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision favorable to the Veteran that may have been rendered by the RO.             See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].  Therefore, the Board's initial inquiry will be directed to the question of whether any additionally submitted [i.e. after January 2008] evidence bears directly and substantially upon the specific matters under consideration.

Hearing and waiver considerations

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Honolulu RO in May 2011.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

At the May 2011 hearing, the Veteran submitted additional evidence directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).

Clarification of issue on appeal

Although the Veteran and his representative originally developed a new and material evidence claim as to service connection for PTSD alone, the Board is reopening the claim herein, and expanding the issue to include consideration of whether the Veteran is entitled to service connection for PTSD and/or for any other acquired psychiatric disorder.  The United States Court of Appeals for Veterans Claims (the Court) has recently determined that a PTSD claim cannot be limited to a PTSD diagnosis alone, but "must rather be considered a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The record demonstrates that the Veteran has been diagnosed with mood disorder NOS and depression.  The Board is therefore expanding the issue on appeal at this time, and will consider whether service connection may be awarded for PTSD and/or any other acquired psychiatric disorder, to include mood disorder and depression, as instructed by the Court in Clemons.  

For the sake of clarity, the Board notes that it is also bifurcating the Veteran's psychiatric disability claim at this time.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009).  As will be discussed below, the Board concludes that all reasonable development necessary for reopening and adjudicating the Veteran's service-connection claim for PTSD has been accomplished.  However, certain procedural development is still required before the Board may address the now-expanded claim of entitlement to service-connection for an acquired psychiatric disability other than PTSD, to include mood disorder and depression.  

As such, this expanded element of the Veteran's claim will be discussed in the REMAND portion of the decision below, and is accordingly REMANDED to the RO via the Appeals Management Center (AMC) in Washington DC.


FINDINGS OF FACT

1.  In January 2008, the Board reopened and denied the Veteran's service-connection claim for PTSD.  The Veteran did not appeal the Board's decision.

2.  Since the Board's January 2008 decision, the Veteran has submitted evidence that has not been previously submitted to agency decisionmakers that relates to unestablished facts necessary to substantiate the Veteran's service-connection claim for PTSD.

3.  The evidence of record is against a finding that the Veteran has PTSD as a result of his active duty military service.  


CONCLUSIONS OF LAW

1.  The January 2008 Board decision is final.  38 C.F.R. § 20.1100 (2011).

2.  Since the January 2008 Board decision, new and material evidence has been received with respect to the Veteran's service-connection claim for PTSD; therefore, the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Board has considered this legislation and case law with respect to the Veteran's application to reopen his previously disallowed service-connection claim for PTSD.            38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Concerning the instant matter, given the favorable action taken below regarding the Veteran's application to reopen his claim, the Board finds that further discussion of VCAA is not required.  Any error in the duties to notify the Veteran of the evidence necessary to substantiate his application to reopen, and to assist him in the development of his claim to reopen is harmless.

With respect to the Veteran's reopened PTSD claim, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by letters mailed in August 2008, September 2009 and May 2010.  To the extent that the Veteran may not have been provided with complete notice until after the adjudication of his claim in December 2008 or October 2009, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  Following the provision of the required notice and the completion of all indicated development of the record, the RO readjudicated the Veteran's PTSD claim on the merits in a November 2010 Supplemental Statement of the Case (SSOC).  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be cured by a new VCAA notification followed by a readjudication of the claim].  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time. 

Concerning VA's duty to assist, the Board notes that the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, Social Security Administration (SSA) records, and his lay statements of argument have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, that could be obtained to substantiate the Veteran's PTSD claim.
In addition, VA has attempted to verify the Veteran's claimed in-service stressors, discussed in detail below, with the U.S. Army Human Resources Command and the National Personnel Records Center (NPRC).  In August 2006, the Army Human Resources Command indicated that it had no records indicating that the Veteran served in a Joint Casualty Recovery Center (JCRC) during his active duty military service.  Subsequently, the NPRC indicated in August 2008 that there was no evidence in the Veteran's files indicating service in the Republic of Vietnam.  

Notably, a representative of the U.S. Armed Services Center for Unit Records Research (then known as CURR) issued a memorandum in December 2008 that included a formal finding of a lack of information required to corroborate the Veteran's stressors.  The CURR representative pertinently specified that "the information required to corroborate the stressful event(s) described by the veteran is insufficient to send to the U.S. Navy and Joint Services Records Research Center (JSRRC) and/or insufficient to allow the meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  See the December 3, 2008 VA Memorandum.  

The Veteran has been amply informed of VA's efforts to verify his stressors, and he has had the opportunity to submit any evidence in his own possession that may support his PTSD claim.  In light of the unsuccessful efforts already undertaken by VA to verify the Veteran's stressors, coupled with Board's current finding that the Veteran's stressor statements are not in fact credible [described in more detail below], the Board believes that any further efforts taken on the Veteran's behalf to verify his claimed in-service stressors would amount to exercises in futility.  Indeed, VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist, or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2); see also Counts v. Brown, 6 Vet. App. 473, 477 [where records are unavailable, "VA has no duty to seek to obtain that which does not exist"].  So it is in this case.  

The Board observes that the Veteran has not been afforded a VA examination to assess the nature and etiology of  his claimed PTSD.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

However, a medical examination or opinion regarding the Veteran's reopened PTSD claim is unnecessary in this case.  As discussed in more detail below, the evidence of record is against a finding that the Veteran experienced any of his claimed in-service stressors, to include collecting body parts and/or shooting an armed 11-year old child during Vietnam service.  Indeed, the Veteran has admitted to VA physicians that he has falsified his accounts of in-service traumatic experiences in Vietnam in an attempt to obtain compensation from VA.  See, e.g., the Veteran's April 11, 2002 VA outpatient treatment report.  As there is no credible evidence that the Veteran experienced an in-service "event, injury or disease" as required by McLendon element (2) to support his PTSD claim, a remand to afford the Veteran a PTSD examination is not necessary.  See also Bardwell v. Shinseki, 24 Vet. App. 36   (2010) [finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service]. 

Accordingly, the Board finds that the evidence of record is sufficient to reopen and decide the Veteran's PTSD claim on its merits.  Therefore, return of this case to the RO for additional evidentiary development or consideration is not required.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's PTSD claim has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his PTSD claim.  See 38 C.F.R. § 3.103 (2010).  As noted above, the Veteran has obtained representation from a Veterans Service Organization (VSO), and has testified before the undersigned at a May 2011 hearing. 

Claim to reopen

Relevant law and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002);       38 C.F.R. § 3.303 (2011). 

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

As noted in the Introduction above, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The Veteran's service-connection claim for PTSD was most recently denied by the Board in a January 2008 decision.  The Veteran did not appeal this decision, and it became final.  See 38 C.F.R. § 20.1100  (2011). 

In essence, the Board denied the Veteran's PTSD claim in January 2008 based on a finding that the Veteran's reported stressors could not be verified, and that the Veteran's prior diagnosis of "R/O PTSD" was insufficient for VA purposes, as it was based on unverified non-combat stressors.  See the Board's January 2008 decision, page 10.  The Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after January 2008] evidence bears directly and substantially upon these respective findings.

Notably, the Veteran submitted a VA treatment report dated in August 2009 that included a positive PTSD screen.  See the Veteran's August 31, 2009 VA Mental Health Outpatient Note.  Additionally, in August 2010, the Veteran described a new variant of his claimed in-service Vietnam stressor that he believes caused or contributed to his claimed PTSD-namely, participation in Operation Eagle Pull, where he claims he flew to South Vietnam from Thailand to retrieve American body parts.  See the Veteran's Statement in Support of Claim, received by VA on August 12, 2010.  

Clearly, this additional medical and lay evidence is new, in that it was not previously considered by the RO or the Board.  Likewise, the evidence is material as it suggests the presence of a current PTSD disability, and contains a previously undisclosed in-service stressor experience.  As noted above, for the sole purpose of establishing whether new and material evidence has been submitted, the credibility of lay and medical opinions, although not their weight, is presumed.  See Justus, 3 Vet. App. at 513.  In this connection, the Board concludes that the evidence is sufficient to warrant reopening of the Veteran's service-connection claim for PTSD under 38 C.F.R. § 3.156.  To this extent only, the appeal is granted.

Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that before the Board may address a matter that has not been addressed by the RO, the Board must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.

With respect to the Veteran's PTSD claim, the RO has in fact considered the Veteran's claim on a de novo basis.  See the November 2010 statement of the case (SOC).  The Veteran's presentation has not been limited to the matter of submission of new and material evidence.  Thus, there is no prejudice in the Board's consideration of the claim on its merits.  In any event, as discussed above, the Veteran also has been amply apprised of what is required to establish a claim of entitlement to service connection for PTSD, and the Veteran has set forth his contentions as to why he believes that service connection should be granted for PTSD on numerous occasions.  Further, all relevant records have been associated with the claims folder, and the evidence of record is adequate to make a fully informed decision as to the merits of the claim.

Entitlement to service connection for PTSD

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110  (West 2002);               38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).           See also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.    38 C.F.R. § 3.304(f)(2); see also 38 U.S.C.A. § 1154(b).

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity." Such a location is evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Rather, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new                   § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he currently has PTSD as a result of stressful experiences occurring in Vietnam during his active duty service between 1972 and 1975.  

As noted above, establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).           

Turning first to element (2), in-service stressor, the Board notes that the credibility of the Veteran's stressor statements turns largely on a determination as to whether the Veteran actually served in Vietnam.  Indeed, the Veteran has asserted that he was sent to Vietnam to "bag and tag" American body parts during his active duty service, and that while in Vietnam, he saw and shot an eleven year old child who was holding an AK-47.  In statements received by VA in August 2010, and at the May 2011 hearing, the Veteran specifically asserted that these stressors occurred in Vietnam in performance of duties during Operation Eagle Pull.  Notably however, upon questioning at the May 2011 hearing, the Veteran clarified that he never left Thailand during Operation Eagle Pull, but rather, was sent to Vietnam on another occasion when these claimed stressors occurred.  See the May 2011 hearing transcript, pages 13 and 14.  

In any event, the Board finds no credible evidence of record demonstrating that the Veteran ever served in the Republic of Vietnam at any point during his period of active duty service.  Indeed, the Veteran's DD-214 and his service personnel records clearly indicate overseas service in Thailand alone, in performance of duties as an accounting/finance specialist.  Additionally, the Veteran has earned no awards indicative of service in Vietnam, to include the Vietnam Service Medal or the Vietnam Campaign Medal, or indicative of combat service.  Although, the Veteran's personnel records do include a commendation for his participation in Operation Eagle Pull, as noted above, the Veteran himself has clarified that such participation was limited to escorting evacuees to tents upon their return to Thailand, and that his claimed stressful experiences actually occurred not at that time, but during a separate trip to Vietnam.  See the May 2011 hearing transcript, pages 13 and 14.  

Most significantly, the Veteran himself has previously admitted to VA mental health physicians that he never served in Vietnam, that he fabricated his stressors, and that he had experienced no in-service combat or trauma.  Indeed, an April 2002 VA physician specifically recounted the Veteran's own confession that "he only served in Thailand in his MOS as a payroll clerk and that he had fabricated this story about service in Vn [Vietnam] based on advice he has received while in the correctional system to try to get service connected."  See the Veteran's April 11, 2002 VA Outpatient Treatment Note.  A subsequent July 2002 VA Biopsychosocial Assessment not only noted the Veteran's admission that he falsified his stressors, but  further documented the Veteran's own indication that he "has not suffered any trauma during his life."  See the Veteran's July 12, 2002 VA Biopsychosocial Assessment, page 5.
In light of the Veteran's service records, which identify no Vietnam or combat service, and in light of the Veteran's prior statements to VA physicians, which include frank admissions that he never served in combat or in Vietnam, and that he fabricated his Vietnam stressors, the Board finds that the evidence strongly supports a finding that the Veteran had no Vietnam service, no combat service, nor has he ever served in a location involving "fear of hostile military or terrorist activity."  Thus, the liberalizing criteria contained in the new § 3.304(f)(3), and the combat presumptions outlined in 38 C.F.R. § 3.304(f)(2) are not applicable in this case.  The Veteran's recent lay assertions that he served on missions to Vietnam to pick up body parts, and while there, had to shoot an armed child cannot therefore, in and of themselves, establish the occurrence of an in-service stressor.  

After reviewing the evidence of record as a whole, the Board places greater weight of probative value on the history the Veteran presented to medical professionals for treatment purposes years ago [i.e., during psychiatric assessments at the VA in 2002, when he specifically admitted that he fabricated his stressors and never served in Vietnam] than it does on his recent statements to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].  Indeed, the Veteran's admission that he only served overseas in Thailand as a financial clerk is consistent with all other objective evidence of record included in the Veteran's service files.

Critically, even though the Veteran admitted in 2002 that he never served in Vietnam, the VA has nevertheless attempted to verify the Veteran's stressor statements on multiple occasions to no avail.  As noted above, the RO requested records from the Army and the NPRC regarding whether the Veteran had Vietnam service, combat service, or service in a task force charged with collecting bodies, and no such records were shown to exist.  Pertinently, a CURR coordinator issued a formal finding of a lack of information required to verify the Veteran's claimed stressors in December 2008.  
Based on all of the above [i.e., the Veteran's pertinently negative service records, VA's unsuccessful attempts to verify Vietnam service, and the Veteran's own admission that he lied about serving in Vietnam], the Board finds that the Veteran's claimed in-service stressors are not verified.  His recent accounts of in-service trauma in Vietnam are not credible in light of his prior admissions that he never served in Vietnam, and that he fabricated his service history to obtain compensation from VA.  Element (2) of 38 C.F.R. § 3.304(f) is unsatisfied, and the Veteran's PTSD claim fails on this basis.  

For the sake of completion, with respect to element (1) of 38 C.F.R. § 3.304(f), medical diagnosis, the Board notes that although the Veteran has been previously assessed as having "rule-out PTSD" or "R/O PTSD," and although he recently achieved a positive PSTD screen at the VA in August 2009, at no point has the Veteran been specifically diagnosed with PTSD for VA purposes.  Indeed, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  In this case, the medical evidence does not include such a diagnosis.  In fact, the August 2009 VA physician who administered the Veteran's positive PTSD screen, ultimately diagnosed the Veteran with depression and cocaine dependency only, and not PTSD.  See the Veteran's August 31, 2009 VA Mental Health Outpatient Note.

Finally, with respect to element (3) of 38 C.F.R. § 3.304(f), nexus or relationship, there is no medical evidence of record linking a current PTSD diagnosis to a verified in-service stressor, and the Veteran's assertions to the contrary are neither competent nor credible.  

As discussed below however, there is evidence that the Veteran has other diagnosed mental conditions that may be related to events or injuries occurring during the Veteran's active duty service, or during subsequent service in the National Guard.  As discussed above, the Board has bifurcated the Veteran's claim, addressing the merits of the Veteran's PTSD claim in this decision, and remanding a service-connection claim for an acquired psychiatric disability other than PTSD for further development and adjudication below.  

Conclusion

In summary, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  Indeed, all three elements of 38 C.F.R. § 3.304(f) are unsatisfied.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the benefit sought on appeal is denied.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened.  To this extent only, the appeal is allowed. 

Service connection for PTSD is denied.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the remaining issue currently on appeal must be remanded for further development.  

As discussed in the Introduction above, although the Veteran and his representative originally developed a service-connection claim for PTSD alone [which the Board has denied above], the Board has expanded the issue to include consideration of whether the Veteran is entitled to service connection for any other acquired psychiatric disorder, to include mood disorder NOS and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a PTSD claim cannot be limited to a PTSD diagnosis alone, but "must rather be considered a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim"].

As such, the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD, to include mood disorder NOS and depression, should be developed and adjudicated by the RO in the first instance in light of the Court's decision in Clemons.

In this connection, the Board wishes to make clear that the RO has not had the opportunity to provide the Veteran adequate notification addressing the information and evidence needed to substantiate a claim for service connection for an acquired psychiatric disorder other than PTSD.  Significantly, the statutory and regulatory provisions addressing service-connection claims outlined in 38 C.F.R. § 3.303 are different from the provisions addressing service-connection claims for PTSD.      See 38 C.F.R. § 3.304(f).  Corrective notification action is therefore essential before initial adjudication on the merits.  38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  The VBA should send the Veteran a VCAA compliant notice letter informing him of the criteria necessary to establish service connection for an acquired psychiatric disability other than PTSD.  The RO should also ask the Veteran to identify any additional, relevant private or VA treatment records that he wants VA to help him obtain, to include any records specific to his compensation claim currently on appeal.  Thereafter, VBA should take appropriate steps to secure any medical treatment records so identified that are not already of record, to include all relevant updated VA treatment reports.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  Notice of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2011).   

2.  After undertaking all required procedural development under the VCAA, and any other evidentiary development it deems necessary, the VBA should review the Veteran's entire record, and adjudicate the Veteran's service-connection claim.  If the claim is denied, in whole or in part, the VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


